Citation Nr: 1143053	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-40 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, described as spondylolysis, including as secondary to a bilateral knee disorder.  

2.  Entitlement to service connection for a bilateral hip disorder, including as secondary to a bilateral knee disorder.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Grabia, Counsel
INTRODUCTION

The Veteran had active duty service from November 1983 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The issues of entitlement to service connection for a lumbar spine disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

The competent medical evidence fails to demonstrate that the Veteran has a diagnosed bilateral hip disability. 


CONCLUSION OF LAW

A bilateral hip disability was not incurred by active service, nor was it caused or aggravated by a service connected disorders. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 
The notice requirements were met in this case by letter sent to the Veteran in September 2007.   The letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). The letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case in the September 2007 letter.  The content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices. 

The Board concludes that VA's duty to assist has been satisfied. The Veteran's service treatment records, private, and VA medical records are in the file. The claimant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. 

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim. 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4). 

The Veteran has been provided with VA a examination in April 2009 which found that the Veteran's bilateral hips were normal except for pain.  The examination did not reveal, nor did the examiner diagnose any bilateral hip disorder.  The Veteran's service representative in a May 2011 informal presentation to the Board noted that the Veteran was examined in January 2009 by Dr. Daniel Moore, a chiropractic physician.  Dr. Moore commented on the Veteran's bilateral hip pain, he also did not diagnose any hip disability.  He instead diagnosed left sciatic neuritis.  The representative argued that the Veteran's belief regarding specific hip disabilities was in fact an extension of his lumbar lordosis; and, his hip pain should be considered as part of his overall lumbar disorder.  The Board notes that the lumbar spine disorder is discussed in the Remand section following and concurs that the hip pain should be considered as part of his overall lumbar disorder.

VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA. 

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claim. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81(Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Service connection 

The Veteran contends that he incurred a hip disorder secondary to his bilateral knee disorder.  He testified that he has constant hip pain as a result of his bilateral knee disorder. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Such evidence must be medical unless it relates to a condition as to which, under the Court case law, lay observation is competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b). 

Service connection also may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice- connected condition by a service-connected condition also is compensable under 38 C.F.R. § 3.310(a). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

To establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006). 

It is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102. 

Analysis 

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a hip disability (characterized as hip pain).  The Board acknowledges initially that the Veteran injured both knees during service and underwent surgeries for bilateral knee anterior collateral ligament (ACL) repairs.  There is no indication from a review of the Veteran's service, private or VAMC treatment records that he was diagnosed as having a chronic bilateral hip disability at any time.  

There is indication in the Veteran's post-service treatment records that he has complained of continued knee pains, back pains, and radicular pains including left hip and leg pains.  However there is no diagnosis of a hip disorder. 

In a January 2009 medical record from Daniel L. Moore, D.C., he reported that the Veteran underwent right and left ACL repairs in service.  He now reported lower back pain and bilateral hip pain which began gradually.  The pain was present most of the time.  He had tingling shooting pain in the buttocks and left leg.  

Exam revealed a moderate degree of distress in the back and buttock regions.  Dr. Moore discussed the radiation of pain down the left hip and lower leg.  However, he did not diagnose any chronic hip disorders.

Likewise in an April 2009 VA examination it was determined that the Veteran's hips were normal and no chronic bilateral hip disorder was diagnosed.   

The Board notes that there is no medical diagnosis of any hip disability of record.  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Regarding the Veteran's lay contentions, he has not been shown to possess the requisite medical training or credentials needed to diagnose a hip disorder.  In the Board's judgment, a hip disorder is not the type of disability that can be diagnosed by a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise to diagnose the specific disability of a hip disorder.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 

In this case, the Veteran can report pain in his hips, but pain, alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).  He cannot provide an opinion that this pain represents a separate hip disorder because that is a medical question that cannot be addressed by lay evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes that the Veteran's representative has asserted that the pain may be part of the Veteran's back disability, which is the subject of the remand section of this decision.

Absent such evidence, the Board finds that service connection for a bilateral hip disability is not warranted. 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral hip disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). 

ORDER

Entitlement to service connection for a bilateral hip disability is denied. 


REMAND

The Board finds that further examination is necessary before a decision on the merits may be made regarding the claim of service connection for a lumbar spine disorder.  The Veteran seeks service connection for a lumbar spine disorder, described as spondylolysis, including as secondary to bilateral knee disorders.  During service he suffered separate ACL injuries of the knees.  In both cases he underwent surgery and returned to duty.

Subsequently service connection was established for right and left knee SP ACL injuries.  

In his September 2007 claim for service connection for a low back disorder, the Veteran reported that his bilateral knee disorder was worse and was now affecting his lower back.  He was given a letter in September 2007 which complied with the duty established by VCAA for direct and secondary service connection.  

In a January 2009 medical record, Daniel L. Moore, D.C., reported that the Veteran reported lower back pain which radiated to his hips and left leg.  He had tingling shooting pain in the buttocks and left leg.  Examination revealed a moderate degree of distress in the back.  The Veteran was apprehensive about performing, and muscle guarding was noted throughout the lumbar and sacroiliac joint areas.  There was moderate tissue swelling of the posterior portion of the paralumbar and sacroiliac joints.  Muscle spasms were noted bilaterally in the lumbar-erector, sacroiliac, and gluteal regions.  The diagnoses were thoracolumbar myositis; lumbar my fasciitis with lumbago; lumbar spondylosis; and, lumbar sciatic neuritis.

In an April 2009 VA examination the Veteran reported lower back pain since 2006 which had been progressively getting worse. There was no history of hospitalization, trauma, or neoplasm.  The impression was slight spondylolysis.  The examiner opined that the lower back disorder was not caused by or the result of the service connected knee disorders.  The rationale was that there was only slight spondylolysis and there was no significant interval change in the last year, but the opinion did not address whether the Veteran's low back disability was aggravated by the service connected knee disabilities.  The Veteran's lower back pain began in 2006.  He stated it was chronic and the knees were causing the lower back spondylolysis or chronic low back pain.   There were no medical considerations which support there being additional manifestations due to the left and right knee disorders.

The Veteran asserts that he has a lumbar spine disorder caused by or aggravated by his left and right knee disorders.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The record contains current complaints of back pain, evidence of an event during service (1993).  The VAMC records also contain current evidence of a lumbar spine disorder possibly caused by long term aggravation of the low back by his bilateral knee disorders.  However the record contains insufficient competent medical evidence on file for the VA to make a decision on the claim.  

The Board has determined that the Veteran should undergo another VA examination to assess the nature and etiology of any lower back disability, to include whether any such disability is proximately due to or aggravated by his service-connected right and left knee disorders.  McClendon v. Nicholson, 20 Vet. App. 79 (2006), provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McClendon are met in this case.

The Board notes that in an April 2009 VA examination, the Veteran was noted to be unemployed because of a lack of work, but also because the Veteran was afraid he would not longer be able to do his job.  A recent decision by the Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447, 451(2009, held that the Board may consider entitlement to TDIU when it is reasonably raised by the record.   In this case the evidence suggests that the Veteran may be unemployable due to his service connected disabilities, and therefore the issue of entitlement to TDIU has been reasonably raised by the record.  Because an examination is required to address the effect of the Veteran's disabilities on his employability, and because the issue of TDIU is inextricably intertwined with the lumbar spine claim, this issue is also remanded.

Accordingly, the case is REMANDED for the following actions: 

1.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate date of treatment of all providers, VA and non-VA, who treated him for a lumbar spine disorder since April 2009.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  The Veteran should be afforded a VA examination to ascertain the nature and etiology of any current lumbar spine disability.  The relevant documents in the claims file, to include service, private, and VAMC treatment records and a copy of this remand should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  The examiner should clearly address the following:

a) diagnose any current lumbar spine disability shown to exist;

b) provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current lumbar spine disability had its onset during service or is causally or etiologically related to service;  

c) provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's lumbar spine disability was caused or aggravated by his service-connected right and left knee disabilities.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms;

d) determine whether it is at least as likely as not (50 percent probability or more) that his service-connected disabilities result in unemployability.  Following a review of the service and post service medical records, the VA examiner must state whether the Veteran is unable to obtain or retain employment due solely to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities.

e) All opinions and conclusions expressed must be supported by a complete rationale. The examiner should reconcile opinions with the clinical evidence summarized in this Remand. 

3.  Notify the Veteran that he must report for the examination scheduled, and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for a scheduled examination, associate a copy of the examination notice letter with the claims file, indicating whether any notice that was sent was returned as undeliverable.

4.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


